DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 8-13 and 17-18 is withdrawn in view of the newly discovered reference(s) to Chen (CN 109199301 A) and Bond (US 8,303,053).  Rejections based on the newly cited reference(s) follow.
Claims 1-3 and 5-7 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 09/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson (US 5,447,146).
Regarding Claim 22, Nickerson discloses an oven rack system for a cooking appliance comprising: an oven rack (42); one or more linkage members (22, 24, 38, 40) pivotably coupled to the oven rack, wherein at least one linkage member includes a cam receiver (26 or 28); a cam (34 or 36) pivoting against the cam receiver of the at least one linkage member to pivot the oven rack between a stowed position (Fig. 1) and a deployed position (Fig. 7), wherein the stowed position is lower than the deployed position (see again Figs. 1 & 7); and wherein the cam receiver is a slot within an outer periphery of the at least one linkage member (cam receiver 26 or 28 is an integral part of the at least one linkage member and further comprises a slot, i.e. “grooved stud 26”; see also annotated Fig. 5 below).

    PNG
    media_image1.png
    1166
    1280
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Nickerson in view of Chen (CN 109199301 A).
Regarding Claim 8, Nickerson discloses a cooking appliance comprising: a cooking compartment having a rack (42) positionable between a lowered positioned within the cooking compartment (see Fig. 1) and a raised position deployed from the cooking compartment (see Fig. 7); at least one motor (see 34, 36; torsional springs 34, 36 provide a motive force and thus read on the at least one motor limitation); one or more linkage members (see 22, 24, 38, 40) pivotably coupled to the rack.
Nickerson does not disclose at least one drive shaft extending through a side wall of the cooking compartment and having an outside end and an inside end, wherein the inside end includes a cam and the outside end includes a lever arm; and wherein the at least one motor pivots the lever arm and the cam about a rotational axis of the at least one drive shaft, wherein the cam engages at least one linkage member of the one or more linkage members thereby pivoting the one or more linkage members and the rack to the raised position.
Chen teaches an appliance (100) having a rack (11) positionable between a lowered positioned within a compartment (20) of said appliance and a raised position deployed from the compartment (“The electric drive portion 14 is used to drive the wire 154 and the linkage assembly 16 to move the bowl 11 and the rail assembly 12 up and down. Thus, the bowl 11 can be moved up and down by the electric drive unit 14.”) comprising:  at least one drive shaft (161) extending through a side wall of the compartment (not labeled but evident from at least Figs. 1-3) and having an outside end and an inside end, wherein the inside end includes a cam (see 1611) and the outside end includes a lever arm (162); and wherein at least one motor (14) pivots the lever arm (162) and the cam (1611) about a rotational axis of the at least one drive shaft (161), wherein the cam engages at least one linkage member (163) of the one or more 

    PNG
    media_image2.png
    968
    1105
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson to comprise at least one drive shaft extending through a side wall of the cooking compartment and having an outside end and an inside end, wherein the inside end includes a cam and the outside end includes a lever arm; and wherein 
Regarding Claim 10, Nickerson discloses comprising a clutch (see 50) locking the rack in the raised position. 
Regarding Claim 11, Chen teaches further comprising a cable (154) connecting the at least one motor (14) with the lever arm (162), wherein the cable pivots the lever arm.
Regarding Claim 12, Chen teaches wherein the at least one linkage member (163) includes a cam receiving surface (1631) and a pivot axis (i.e. the longitudinal axis of drive shaft 161), wherein the cam receiving surface (1631) is spaced from the pivot axis (i.e. the rectangular cam receiving surface 1631 is spaced from the pivot axis).
Regarding Claim 13, Nickerson in view of Chen does not explicitly disclose further comprising more than one of the at least one drive shafts. Nonetheless, Nickerson discloses a motor (i.e. torsional springs 34, 36) located on both sides of the oven and Chen teaches linkage members pivotably coupled to a rack on both sides of a compartment, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. DUPLICATION OF PARTS: MPEP 2144.04 (VI-B). Moreover, having lift a mechanisms on both sides of the oven would provide the ability to manage larger loads.
Regarding Claim 14, Nickerson discloses an oven rack system for a cooking appliance comprising: an oven rack (42); one or more linkage members (see 22, 24, 38, 40) pivotably coupled to the oven rack, wherein at least one linkage member includes a cam receiver (see 26, 28); a cam (the free end of torsional springs 34, 36 that engage cam receiver 26, 28) pivoting against the cam receiver of the at least one linkage member to pivot the oven rack between a stowed position (see Fig. 1) and a deployed position (see Fig. 7), wherein the stowed position is lower than the deployed position.
Nickerson does not disclose a drive shaft having the cam at one end and a lever arm positioned at an opposing end.
Chen teaches an appliance (100) having a rack (11) positionable between a lowered positioned within a compartment (20) of said appliance and a raised position deployed from the compartment (“The electric drive portion 14 is used to drive the wire 154 and the linkage assembly 16 to move the bowl 11 and the rail assembly 12 up and down. Thus, the bowl 11 can be moved up and down by the electric drive unit 14.”) comprising: a drive shaft (161) having the cam (1611; see cam 1611 adjacent element 1612
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson to comprise a drive shaft having the cam at one end and a lever arm positioned at an opposing end as taught and/or suggested by Chen, since both references teach a means or a mechanism for positioning a rack between a lowered position within a compartment and a raised position deployed from the compartment, it would have been obvious to one skilled in the art to substitute one means or mechanism for the other to achieve the predictable result of positioning a rack between a lowered position within a compartment and a raised position deployed from the compartment.
Regarding Claim 15, Chen further teaches wherein the at least one linkage member (163) includes a pivot axis (inherent), and wherein the pivot axis is positioned between the cam receiver (1631) and the rack (11).
Regarding Claim 17, Chen further teaches wherein the drive shaft (161) includes a radially extending arm (162) at the one end, wherein the cam (i.e. the surface of 1611) is spaced radially outward from a rotational axis of the drive shaft (161).
Regarding Claim 18, Chen further teaches further comprising one or more cables (154), the lever arm (162), and one or more pulleys (144, 1536) connecting a motor (14, 141) to pivot the cam (1611).
Regarding Claim 21, Nickerson discloses an oven rack system for a cooking appliance comprising: an oven rack (42); one or more linkage members (see 22, 24, 38, 40) pivotably coupled to the oven rack, wherein at least one linkage member includes a cam receiver (see 26, 28); a cam (the free end of torsional springs 34, 36 that engage cam receiver 26, 28) pivoting against the cam receiver of the at least one linkage member to pivot the oven rack between a 
Nickerson does not disclose one or more cables, one or more lever arms, and one or more pulleys connecting a motor to pivot the cam.
Chen teaches an appliance (100) having a rack (11) positionable between a lowered positioned within a compartment (20) of said appliance and a raised position deployed from the compartment (“The electric drive portion 14 is used to drive the wire 154 and the linkage assembly 16 to move the bowl 11 and the rail assembly 12 up and down. Thus, the bowl 11 can be moved up and down by the electric drive unit 14.”) comprising: one or more cables (154), one or more lever arms (162), and one or more pulleys (144, 1536) connecting a motor (14, 141) to pivot a cam (1611).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson to comprise one or more cables, one or more lever arms, and one or more pulleys connecting a motor to pivot the cam as taught and/or suggested by Chen, since both references teach a means or a mechanism for positioning a rack between a lowered position within a compartment and a raised position deployed from the compartment, it would have been obvious to one skilled in the art to substitute one means or mechanism for the other to achieve the predictable result of positioning a rack between a lowered position within a compartment and a raised position deployed from the compartment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of Chen as applied to claim 8 above, and further in view of Bond (US 8,303,053).
Regarding Claim 9, Nickerson in view of Chen does not disclose further comprising at least one limit switch to signal at least one position of the rack.
Bond teaches a similar cooking appliance comprising at least one limit switch (86, 86' and 86'') to signal at least one position of the rack (see 40, 45, 50; “The drive system 80, preferably includes limit switches 86, 86' and 86'' positioned for disengaging power to the drive system 80 when in position 40, as shown in FIG. 1, and in the extended 45 and raised position 50, as shown in FIGS. 3 and 9 respectively.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Nickerson in view of Chen to further comprise at least one limit switch to signal at least one position of the rack as taught and/or suggested by Bond, since such a modification would provide the benefit of automatically disengaging power to the drive system without requiring user intervention when said rack is in a predetermined position, for example the retracted or fully extended position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    607
    778
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    575
    861
    media_image4.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799